Title: From Thomas Jefferson to Constantine Samuel Rafinesque, 15 December 1804
From: Jefferson, Thomas
To: Rafinesque, Constantine Samuel


                  
                     Sir 
                     
                     Washington Dec. 15. 04.
                  
                  I have to acknolege the reciept of your favor of Nov. 27. I have it in contemplation to send in the ensuing spring a party up the Red river to it’s source, thence to the head of the Arkansa & down it to it’s mouth: principally to ascertain the geography of these rivers, and incidentally only to know the productions of the country—but it depends on the legislature whether they will authorise the mission & provide for it’s expence. if they do, it will be on that very moderate scale on which our revenues are always dispensed. mr Hunter is engaged to go with the party. his fort is mineralogy & chemistry, & he is contented to go merely to satisfy his taste in these lines. certainly I should be happy to add your botanical talents to the party, but that it is not in my power to propose any birth worthy your acceptance. expences only with little other compensation are expected by the members of the party, who are chiefly induced to undertake the journey for the gratification only of their curiosity. to you your time & labors have far other value. the party will consist of an officer & from 12. to 20. men and will probably be accompanied by a few Indians, as guides and hunters. Accept my salutations & best wishes.
                  
                     Th: Jefferson 
                     
                  
               